DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 17, 20-24 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had 
There is no disclosure in the written specification disclosing these features and the drawings don’t delineate between first two pieces and the second two pieces.
Claims 13-15, 17, 20-24 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on claims 12 and 26 respectively.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim16 is/are rejected under 35 U.S.C. 103 as being obvious over Kaplinsky et al. (U.S. 6,053,607 A) in view of Pinon et al. (U.S. 2015/0037662 A1).
With regard to claim 16, Kaplinsky discloses a method of manufacturing a system capable of containing a biopharmaceutical fluid, comprising: arranging a flexible pouch (22, 24, Fig. 1; C3:L16-20) on a substantially planar plate (12, Fig. 1) which forms a protecting body lower surface, attaching a substantially planar plate (14, Fig. 1; 37-39), which forms a protecting body upper surface, to the plate which forms the protecting body lower surface, such that the flexible pouch is sandwiched between two pieces forming the two plates which constrain the flexible pouch such 
Kaplinsky does not disclose attaching two further pieces, which respectively form a lower frame and an upper frame and which have a peripheral area, respectively to a main plane of the two frames, and having each an opening on a central area, the lower frame and the upper frame being fixed to each other such that they surround the flexible pouch, the upper frame being a piece surrounding the plate which forms the protecting body upper surface and lower frame being a piece surrounding the plate which forms the protecting body lower surface, the lower frame and the upper frame annularly sandwiching a protecting body circumferential area that includes the two parallel transversal sides.
Pinon teaches an assembly (114, Fig. 12) comprising attaching two further pieces, which respectively form a lower frame (284, Fig. 12) and an upper frame (282, Fig. 12) and which have a peripheral area, respectively to a main plane of the two frames (Fig. 12), and having each an opening on a central area (¶ 166), the lower frame and the upper frame being fixed to each other (¶ 166) such that they surround 
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the upper and lower frames as taught by Pinon to modify the invention of Kaplinsky in order to add a second layer of protection of the flexible pouch (the pieces that the flexible pouch are sandwiched between and the two frames of the protecting body).

Allowable Subject Matter
Claims 12 and 26 could be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
The Examiner says could because with the 112(a) rejections corrected the Examiner would need to do a further search.
The Examiner believes that changing the feature the first two pieces of the four distinct pieces and a second two pieces of the four distinct pieces to two pieces forming the plates and two frames would make claims 12 and 26 clearer and easier to understand.

Response to Arguments
Applicant’s arguments with respect to claim(s) 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735